Citation Nr: 1211836	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-03 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service connected post traumatic stress disorder.

4.  Entitlement to an increased rating for post traumatic stress disorder (PTSD) in excess of 30 percent disabling.  

5.  Entitlement to a total disability rating due to individual unemployability resulting from a service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1970.  He served in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of June 2008 from the Columbia S. Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which in part, denied a rating in excess of 30 percent disabling for PTSD.  He has clarified his intent to limit his appeal of this rating to PTSD in a September 2008 statement that requests DRO review.  This also comes before the RO from a rating decision of May 2009 which denied entitlement to service connection for obstructive sleep apnea (OSA), declined to reopen a previously denied claim for service connection for hypertension (secondary to diabetes) and denied entitlement to TDIU.  

The Veteran testified before the undersigned Veterans Law Judge at a video hearing in November 2011.  A transcript of the hearing is associated with the claims folder.  

The reopened claim for hypertension and the remaining enumerated issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November2003 rating decision most recently denied the Veteran's claim for service connection for hypertension as secondary to service connected diabetes mellitus.  The Veteran was provided notification of the rating decision and of his appellate rights in December 2003; however, he did not appeal this determination.

2.  New evidence received since the November 2003 rating decision does relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 2003 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the November 2003 rating decision, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the claim addressed in this decision.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) ; 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service-connection was previously denied for hypertension in a March 2003 rating decision, based on there being no evidence of hypertension shown in service, but with first evidence being in 1994.  The Veteran did not appeal after receiving notice of the decision in March 2003.  Thereafter the RO denied service connection for hypertension in a November 2003 decision, with notice received in December 2003.  This decision denied service connection as secondary to a service connected diabetes based on there being no evidence of hypertension being related to the diabetes, with the hypertension shown to have preexisted the diabetes, and thus was not a complication of it.  The Veteran did not appeal this decision and it became final.

Initially, the Board notes, that for VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater, with a diastolic pressure of less than 90. 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2011).

Among the evidence previously before the RO in November 2003, were service treatment records, which showed a blood pressure reading of 134/78 on entrance examination of January 1967.  Other than a September 1969 electrocardiogram reading which revealed a blood pressure reading of 160/105, there is no evidence of elevated blood pressure.  The separation examination was noted show a blood pressure reading of 122/84, which would not meet VA criteria for hypertension.  Likewise the VA examinations of June 1971 did not show evidence of hypertension with the readings ranging from 110/70 on sitting and standing, to 120/70 sitting after exercise, 120/70 two minutes after exercise and 110/80 recumbent.

The evidence previously before the RO in November 2003 fails to show blood pressure readings falling within VA hypertension criteria until March 1994, when a private record documented a blood pressure reading of 180/90, with an impression of essential hypertension made.  Thereafter, the records from 1995 through February 1999 showed a diagnosis of hypertension, with blood pressure readings generally trending from 150 to 160, and the diastolics generally above 100, with lower readings ranging from the 70's to 90's.  The highest reading of 180/120 was recorded in March 1997.  By February 1999, his blood pressure read at 152/100, and he was assessed with hypertension, poor compliance.  None of these records gave any indication as to the hypertension being due to service.

The evidence previously before the RO also showed that as early as January 2001, laboratory readings showed elevated blood glucose, with a glucose of 1+ and glucose serum of 190 documented.  No actual diagnosis of diabetes was yet given.  

The records previously before the RO in November 2003 also include VA records from 2002 to 2003 which show a continued diagnosis of hypertension in May 2002.  In August 2002, his hypertension was said to be stable but not well controlled on Covera, with readings of 156/88 shown.  His medication was changed to Verapamil.  In June 2003, a private doctor sent a letter saying the Veteran was being followed for hypertension and for adult onset diabetes.  No actual opinion was given as to the relationship between these two conditions.  

Also before the RO in November 2003, was a September 2003 VA examination which noted that the Veteran had a history of diabetes for the past 6 months, on oral medication with good control.  He was also noted to be hypertensive, on medication with apparently good control.  His blood pressure was 130/86 and the diagnosis was diabetes without any apparent complications.  No opinion was made regarding the relationship between hypertension and diabetes.

Among the evidence after November 2003 were VA records from 2002 to 2005 (printed out in May 2005).  These showed that in August 2002 his labs showed a glucose reading of 152 which was high, as well as a duplicate of the treatment for hypertension in the same month.  A December 2004 nursing note indicated that he got medication for his blood pressure from an outside doctor.  Also a February 2008 VA examination for PTSD noted that he took medications for blood pressure.

VA and Private medical records received after November 2003 show that he continued to be treated in 2007 and 2008 for hypertension, and a continued diagnosis of diabetes mellitus.  In June 2007 his blood pressure was 147/92, and his medication was changed to Feldipine.  His blood pressure readings included a reading of 188/104 noted in February 2008, with advice to take his medication as ordered and go on a low salt diet.  He also was noted to have diabetes, controlled by diet.  On follow-up in June 2008 his blood pressure went down to 152/94.  

An October 2008 VA examination for diabetes noted that his diabetes was controlled by diet only, and examination revealed a blood pressure of 180/100 sitting.  He was taking 2 medications for hypertension.  The diagnosis was diabetes, type II, controlled by diet alone.  He was also diagnosed with hypertension, but no opinion as to its etiology was made. 

Private treatment records from 2009, received after November 2003 showed elevated blood pressure readings that included systolic ranges from 160's to 170's and systolic readings of 100 to 110.  His blood sugars were noted to run in the 130's to 150 range as noted in April 2009.  An October 2009 record described both his hypertension and diabetes as uncontrolled, with a blood pressure reading of 143/100 and 156/80 taken.  On return in November 2009, his blood pressure at 165/105 remained above the stated goal of 130/80, although he claimed he was compliant with his medications.  An October 2009 VA examination of diabetes done without review of the claims folder, noted the history of this condition diagnosed 11 years ago and controlled with diet and exercise.  His blood sugars ranged from the 140's to 200's.  He denied any heart or kidney disease, but did admit to having hypertension, said to have been diagnosed in the mid 1980's.  The blood pressure reading was obscured in the report and he was assessed with diabetes, Type 2, uncontrolled by diet and exercise and hypertension unrelated to the diabetes.  

Evidence from 2010 through 2011 received after the November 2003 decision show continued issues with elevated blood pressure, despite compliance with medications, as reported in a January 2010 VA record, with readings of 171/99 and 158/120 still above the goal of 130/80.  His medication (Atenolol) was increased.  In October 2010 his blood pressure was still not controlled, although he admitted to only taking the Atenolol once a day rather than twice a day.  His hypertension was assessed as uncontrolled.  In July and August 2010 he was treated for respiratory failure, with diagnoses of hypertension and diabetes noted.  

Also received after November 2003, was an April 2011 VA examination for diabetes and hypertension which noted the Veteran to have blood pressure readings of 130/70 after three readings.  An opinion was given that stated that among the potential complications of diabetes, hypertension was not a complication of the diabetes in this instance.  The rationale was that the hypertension was diagnosed prior to the diabetes and that this was not a condition that was worsened or increased by his diabetes.  

VA and private records from the remainder of 2011 to early 2012 show continued treatment for both diabetes and hypertension with the diastolic readings generally lowered into the 60's through the 80's, with some high readings in the 90's.  His systolic readings tended to range from the 120's to 140's, but were as high as 106's to 180.  The VA records from July 2011 through January 2012 indicated that the Veteran's blood pressure was usually adequately controlled with home readings generally at goal of less than 130/80, although it was elevated in the office at 150/88 and 156/66 in July 2011.  In September 2011 it was down to 117/56, and in November 2011 it fluctuated back up to 135/61.  His diabetes continued to be controlled throughout 2011.  

At his November 2011 Travel Board hearing, the Veteran testified that he was diagnosed with his hypertension in the mid 1990's and expressed his belief that stresses he encountered during the course of a typical work day in service may have caused his hypertension.  He described stress from the routine and working conditions of working a flight line, and constant pressure from his supervisors.  He admitted never having a doctor link his hypertension directly to service.  However he did state that VA doctors named Kennedy and Owens at the Charleston facility advised him that his diabetes has worsened his hypertension.

Based on a review of the foregoing the Board finds that the Veteran has submitted new and material evidence to reopen his hypertension claim.  The new evidence now includes testimony from the Veteran pointing to the potential existence of favorable medical evidence, namely his statement that the above described VA doctors stated that his diabetes worsened his hypertension.  Again this is presumed credible for the purposes of reopening this claim.  Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  He additionally has raised a theory that he experienced job related stress while in service, which he thinks elevated his blood pressure.  While he is not competent to provide a medical nexus opinion as to the causation of his hypertension, he again is competent to describe experiencing stress his working conditions at service.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994);  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  This lay evidence is significant, particularly when considered with the one instance of an elevated blood pressure documented in 160/105 in September 1969, which could potentially corroborate his contentions.

Such evidence, when considered in light of the previous evidence, now raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
38 C.F.R. § 3.156(a).


ORDER

New and material evidence to reopen the Veteran's claim for service connection for hypertension has been received and the claim is reopened.  To this extent, the appeal is granted.


REMAND

As noted above, the claim for entitlement to service connection for hypertension was reopened based on the submission of new and material evidence.  As the Veteran has described the existence of potentially favorable evidence linking his hypertension to his diabetes, the Board finds that further development is indicated to obtain such evidence.  Additionally, the Board is of the opinion that regardless of whether such evidence is obtained, a new VA examination would be probative in ascertaining whether the Veteran currently has hypertension that is etiologically related to his active military service, to include his claimed stress of working on the flight line, in light of the one instance of elevated blood pressure documented in September 1969.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such examination should also again address the secondary service connection issue, should service connection not be warranted on a direct basis.  In regards to the other pending issues of entitlement to service connection for OSA, and an increased rating for PTSD, further development is necessary.  

Regarding the OSA, the Board notes that there is private medical evidence of record, which appears to possibly link his OSA directly to Agent Orange exposure.  This consists of some private records including a May 2011 letter, where the doctor appears to suggest that the Veteran's respiratory problems, including chronic obstructive pulmonary disease (COPD), along with an OSA that created a difficult airway for intubation, was likely caused by his exposure Agent Orange in Vietnam.  Another private doctor's letter of August 2011 noted significant co morbid conditions including OSA along with COPD causing recurrent pneumonias.  This doctor also suspected that his lung disease could be related to Agent Orange exposure.  Additionally the Veteran in his hearing testimony and written contentions appears to be claiming his OSA is being caused or worsened by sleep disturbances resulting from his service connected PTSD, thus raising a claim for secondary service connection.  Further examination is indicated to clarify this matter.  

In regards to PTSD, the Veteran testified at his November 2011 hearing that this condition has worsened since his last VA examination, which was done in February 2008.  He has cited suicidal and homicidal ideations, as well as temper issue.  Thus a new examination is indicated.  VA's statutory duty to assist the appellant includes providing additional VA examination by a specialist when indicated, and conducting a thorough and contemporaneous medical examination, and providing a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124   (1991). 

In regards to TDIU, this matter is inextricably intertwined with the issues on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180   (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide information about medical treatment he received for his PTSD, sleep apnea and hypertension.  After obtaining any necessary authorization, the AOJ should attempt to obtain copies of the records of all pertinent and outstanding VA and/or private medical treatment for these disorders.  This should include any opinions said to be from VA doctors named Kennedy and Owens at the Charleston facility regarding whether or not his diabetes has worsened his hypertension.  If the above-mentioned records are not available, that fact should be entered in the claims file.

2.  Thereafter following completion of the above, the AOJ should schedule the Veteran for a sleep apnea disorders examination to determine the nature and etiology of the Veteran's claimed obstructive sleep apnea.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should address the following:

(a)  Does the Veteran have any current, chronic sleep apnea disability?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability began in service or resulted from any incident in service to include Agent Orange exposure?  The evidence, to include the private medical evidence from May 2011 and August 2011 potentially linking a respiratory disorder, including possible sleep apnea, to Agent Orange exposure should be addressed in answering this question.  

(b)  If any sleep apnea disability did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected PTSD (and the sleep problems resulting therein).  In forming such opinion, the examiner should consider any favorable and unfavorable medical evidence regarding causation shown to be of record.  

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

3.  Thereafter following completion of #1, the AOJ should schedule the Veteran for a hypertensive disorders examination to determine the nature and etiology of the Veteran's claimed hypertensive disorder.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should address the following:

(a)  Does the Veteran have any current, chronic hypertension disability?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability began in service?  The Veteran's lay contentions regarding his Vietnam service and stressors working the flight line, along with the service treatment record showing elevated blood pressure of 160/105 should be addressed in answering this question.  

(b)  If any hypertension disability did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected diabetes mellitus.  In forming such opinion, the examiner should consider any favorable and unfavorable medical evidence regarding causation shown to be of record.  

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

4.  Thereafter, following the completion of #1, the AOJ should schedule the veteran for a VA psychiatric examination to determine the current level of severity of his PTSD.  The examination should be conducted by a psychiatrist who has not heretofore seen or examined him.  The claims folder must be made available to the examiner for review before the examination and the report should so indicate such review.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report a full multiaxial diagnosis, to include the assignment of a global assessment of functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and an explanation what the assigned score represents.  In addition, the examiner should state an opinion as to the degree of social and industrial inadaptability and employability caused by the veteran's service-connected PTSD.  If other psychiatric disorders are shown besides PTSD, the examiner should provide a diagnosis and state an opinion as to the degree of social and industrial inadaptability and employability caused by these other disorders and provide a separate GAF score for the other disorders if appropriate.  If the examiner is unable to separate any symptomatology of the service-connected PTSD from any non-service connected psychiatric disorder which may be diagnosed, the examiner should so state. 

The examiner should address whether or not the veteran's service-connected PTSD prevents him from securing or following substantially gainful employment, considering the impairment associated with that disorder.  If so, the examiner should identify the period of time in which he became unemployable due to PTSD.  The examiner must report the basis for the determination that the veteran cannot work.  Each opinion should contain comprehensive rationale based on sound medical principles and facts.

5.  Following completion of the above development, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and fully sets forth the controlling law and regulations pertinent to the issue on appeal.  It must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


